Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00924-CV



                     IN RE WILMA REYNOLDS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170

                        MEMORANDUM OPINION

      On October 21, 2013, relator Wilma Reynolds filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Daniel
Sklar of the 300th District Court of Brazoria County, to set aside his June 6, 2013
order, sustaining the objections of real party in interest to relator’s request for
production.
      Relator has not established her entitlement to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny real
party in interest’s request for sanctions.


                                                 PER CURIAM

Panel Consists of Justices Christopher, Donovan, and Brown.




                                             2